Pee Curiam,
The right of the appellants to share in the fund for distribution depends upon a single question. They were contractors and builders. Under a contract with Woog, who held a lease for ten years of two adjoining buildings used by him as a restaurant and tobacco store, they had made extensive improvements and repairs upon the buildings. His leasehold interest was sold at sheriff’s sale by the plaintiffs, De Wald, Wuesthoff & Co., and the appellants claimed payment for their work and materials out of the fund, as mechanics and material men entitled to a lien upon the premises. Their right to share in the fund was denied on the ground that their work was done and materials furnished for the repair of a building or buildings which were in the actual occupancy of Woog during the whole time their work was being done. This raised a question on which the parties were heard by the auditor and the court below. Upon this question the finding was adverse to the claimant. We are not persuaded by the evidence that this finding was plain error, and upon it the judgment or decree appealed from must be affirmed.
Decree affirmed.